       Case 1-20-40362-ess             Doc 22      Filed 06/19/20   Entered 06/19/20 16:57:40




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                                   Chapter 11

        BRASSERIE FELIX INC.,                                           Case No. 20-40362-ess
        dba FELIX,

                                    Debtor.
---------------------------------------------------------------x

         ORDER SCHEDULING HEARING ON THE DEBTOR’S REQUEST FOR
                SHORTENED NOTICE AND MOTION TO DISMISS

        WHEREAS, on January 21, 2020, Brasserie Felix Inc. filed a voluntary petition for relief

under Chapter 11 of the Bankruptcy Code; and

        WHEREAS, on June 19, 2020, the Debtor filed a Motion Pursuant to 11 U.S.C. § 112(b)

to dismiss this Chapter 11 case (the “Motion to Dismiss”) and a request to shorten the notice

period for a hearing on the Motion to Reimpose the Automatic Stay, and stating cause to shorten

the notice period of the hearing on the Motion to Reimpose Automatic Stay (the “Request for

Shortened Notice”).

        NOW, THEREFORE, it is hereby

        ORDERED, that the Court will hold a hearing on the Request for Shortened Notice and

the Motion to Dismiss on June 26, 2020, at 10:00 a.m., before the Honorable Elizabeth S. Stong,

in Courtroom 3585, United States Bankruptcy Court, 271-C Cadman Plaza East, Brooklyn, NY

11210; and it is further

        ORDERED, that the Debtor is directed to serve this Order, the Request for Shortened

Notice, and Motion to Dismiss upon which it is based upon the Office of the United States

Trustee, counsel to the labor creditors, Justin Cilenti, Esq., and the landlord of Brasserie Felix
      Case 1-20-40362-ess         Doc 22        Filed 06/19/20   Entered 06/19/20 16:57:40




Inc. via e-mail to be received by June 19, 2020, at 6:00 PM and via overnight express mail to be

received by June 22, 2020 at 12:00 p.m.; and it is further

       ORDERED, that the Debtor is directed to serve this Order via first class mail upon the

remaining creditors by June 22, 2020; and it is further

       ORDERED, that any party who does not receive a full set of motion papers can obtain

them by contacting Debtors’ counsel by email, Morrison Tenenbaum PLLC, attn: Brian J.

Hufnagel, Esq. at bjhufnagel@m-t-law.com; and it is further

       ORDERED, that the Debtor is directed to file proof of service by 12:00 p.m. on June 24,

2020; and it is further

       ORDERED, that opposition to the Request for Shortened Notice and the Motion to

Dismiss may be stated at the June 26, 2020 hearing, and the Court may set a schedule for the

filing of written opposition at that hearing.




                                                                  ____________________________
 Dated: Brooklyn, New York                          2                    Elizabeth S. Stong
        June 19, 2020                                             United States Bankruptcy Judge
